Title: To George Washington from Major General John Sullivan, 25 November 1777
From: Sullivan, John
To: Washington, George



Dear General
Camp. Whitemarsh [Pa.] Novemr 25th 1777

Agreable to yr ordr of Last Eveng I have Consd the practicability of making an Attack upon the Enemy in Ph.—& weighed its probable Consequence in Every view That occurred to me.
In order to Determine whether Such an Attempt is Likely to Succeed it is Necessary to Consider the Enemys Situation. The manner of our making the Attack on the Lines & the Mode of attack we must adopt for Carrying the City after we have made ourselves masters of their

Lines & the probable method the Enemy May adopt to Render our Designs abortive—The Right of the Enemy is Secured by the Delaware their Left by Schulkill & their Rear by the Junction of those Rivers. Their front is partly Secured by an Inaccessable Pond & the Residue by a Chain of Redoubts Strengthened by abbatties in part & partly by Circular works—These Redoubts being 14 in Number The Attack upon them Must be total or partial if the whole are to be attacked as works cannot be Carried but by Column. The attacking part of your force in Front must be Disposed in fourteen Columns to Carry 14 Redoubts Manned with 100 Men Each after Carrying those they are to assume a Different Form to Attack the City which will then be on their Left Defended by 4600 men Even if we Suppose the Enemys whole Force in Philadelphia to Amount to no more than 6000—If a partial Attack is made upon their Redoubts it must be on their Left for if their Right is attacked & carried those Redoubts which remain on their Left will with their field pieces play obliquely on the Rear of yr Troops while Forming & making the Attack on the City, Should then their Left be attacked & carried & your Troops pass them & form agreeable to your most Sanguine Expectations & advance toward the City they will have A Chain of Redoubts on their Left the Schulkill in their Rear the City & the Delaware in front & The Delaware & Schulkill on their Right when your Troops advance to the City in Line they will find the walls of Brick Houses opposed to 7 Eights of their Line The upper Stories of those Houses well filled by Musqueteers & the main Streets by which alone they can penetrate filled with men Drawn Across of Sufficient Depth to oppose any part of your Line that May come against them. & the whole Defended by a Train of artillery Vastly Superiour to any you can possibly bring against them & this artillery being placed in front of the Houses makes no Intervail in their Line & is Compleatly Covered by The Musqueteers occupying the upper Lofts of The Houses This Disposition will oblidge you once more to form Columns to penetrate the Streets in Doing which your Troops must the moment they Enter the City Expect a Fire in front from the Troops opposed to them & on both Flanks from the Houses: These circumstances must Occur to the party attacking in Front how far they may be assisted by a party thrown into the City by water I will not Determine if the party in front is Successful they may be Saved if not they are inevitably Lost before we promise our Selves Success from this Strategem it will be proper to Consider how far this plan will be Likely to be Discovered by the Enemy in Season to prevent its Effects—Every person who has attended to the Noise made by a Fleet of Boats Rowing in the Night must be Sensible that they will be heard at Lest two miles & the Noise will Direct the Enemy where to make their opposition—it cannot be Supposed that the Enemy will be

Stupid Enough to Let their whole Army Run to oppose them they have Alarm posts which they will repair to & Send a Sufficient Number of the Reserve with field pieces to oppose or Entrap them it will be far from having the Effect Designed by a Fient which answers no other purpose but to Induce the Enemy to Suppose your whole force being thrown to a point with an Intention to make your Most vigorous Effort there & by this means Draw them from the posts you wish to Carry—They will Easily know that you have not boats to Transport any Considerable part of your Army to the City by water nor would it be prudent in you So to do They will therefore Consider this as a Feint & Treat it Accordingly while they prepare to Receive your Real Attack in Front which this Feint will Sufficiently announce to them—with Respect to the probability of Carrying the Lines & afterward the City Defended by an Army almost Equal in Number to that part of yours which you can Expect any thing from is what both reason & Experience Speaks Loudly against I have Sometimes Read of Lines & partial Retrenchments being carried but in the Course of my Reading (which has not been Inconsiderable) I have never Read of a Chain of Redoubts Covering the whole Front of an army being carried (Even when they had not as in the present Case Rivers Covering Every other Side of them). I cannot help observing that Some Gentlemen who think we can Easily carry those Redoubts Say that if we are Defeated we have a Strong & Secure Camp to Retreat to how it can be Supposed that a Camp without Lines or Redoubts can be better Defended by a Defeated army against a victorious one than Lines & Redoubts Can with Troops against others upon Equal footing only is beyond my Conception I know it is Said that these Redoubts are weak but it would be Absurd to Suppose that the Redoubts they have been Labouring at Six weeks are not as perfect as those Thrown up by Peter the Great in one Night which Defeated the best Army in the world or Equal to that Single Redoubt which Ruined the British Army at Bunker Hill Mr Howe has never attempted a Redoubt Since but at Red Bank & was Defeated he was Several Days with Double your Numbers within musket Shot of yr Lines on Long Island & white plains & feared to attack you—he has no conception that Lines are So Easily carried but if in this he is Mistaken all Military writers agree that the attack of a Village is the Most Hazardous Enterprize in war & has Seldom been attempted with Success—Experience has So far Convinced the King of Prussia that he is Determined Never to Attack another if it be Said we must Reduce it by Cannonnade my answer is that this must be a work of time Especially as they have more Cannon & heavier mettle than we.
I know the world Expect Something from this Army & our affairs call for it but no Caprice of the Giddy Multitude Should induce us to Sacrifice 

the army—a Defeat will be So far from helping that in my opinion it will ruin our affairs The Common people will Discover Howes Superiority to both our Armies without Considering the advantages he had against them those who have Sense Enough to Discover the Advantages he had against them will Condemn the Attempt as Unwarranted by Reason or Experience So that from Different views the Country will become universally Discouraged which I fear will End in the Ruin of our Cause—upon the whole I think the most Certain method to retrieve our affairs to Strengthen our friends & Discourage our Enemies as well as to Establish the Currency of our money will be to put this army in Such a Situation as will render it necessary for Mr Howe to fight us or Loose his honor & the Confidence the people have in his Arms once it is known that by Avoiding you he Acknowledges your Superiority in the field his very friends will Despise him for his weakness & Desert Yours will be Encouraged & value your money at a high rate when Supported by those Arms which (this hitherto) Arrogant Invader dare not attack—There is Still another Mode of Attack upon the Enemys Lines which is to pass your Columns between the Redoubts if this Should be attempted & the Enemy Should retire & Draw up in Rear of their works Leaving in them a Sufficient Number to Man them your Troops Must advance under a Front & Two Flank Fires till they have passed the Redoubts when they will have an additional one in their Rear from the Redoubts they have passed & after Enduring all this they will have to attack the City under all the Disadvantages before mentioned in which if they are Successfull they will do what no other Troops have Ever accomplished.
I know it is Said by Some that your Excellenceys Character & that of the whole Army will Suffer if Something is not attempted as the Northern Army is called to our assistance. I am far from thinking So—But Let us Consider what foundation there can be for Censure—it is beyond a Question that General Howe has been much Superiour to you in Numbers thro the whole Campaign yet you have twice fought him & tho the field remained his the victory was yours—he to add to his Force & to get a Decisive Superiority over you in the field called for a Reinforcement & you to Counteract him did the Same you by this means became 13000 Strong & he remains at Least twelve if your additional Militia will make up for the want of Discipline in your young Troops I think it is all we can Expect. where then is this Superiority in Numbers on your Side which will warrant your making an Attack So Likely to Compleat the Ruin of your Country: An Attack Condemned by Every Military writer & unwarranted by Reason or Experience: Actions always take their Character from the Success that attend them & those Gentlemen who urge this matter to Save the Credit of the Army

Deceive themselves & you: for if you are unsuccessful the Credit of the Army will be Destroyed & the Confidence of the people Lost beyond recovery & your own Character must Suffer—It has been urged that these works may be Carried by Surprize: I have Ever understood that works were Constructed to prevent a Surprize & never once Conceived it possible to Surprize & carry 14 redoubts Especially when the Enemys first Line is Encamped in Front of them—it would be needless to give your Excellencey instances of Such attempts upon Redoubts alone and upon unfortified villages being rendered Abortive Military Books are full of them those writers tell us that a Single Stone House mill or Church if well defended cannot be Reduced by cannon if this be true with respect to one a Regular Line of them opposed to your whole Front must be Much more Difficult what Success a Cannonade from Troops in the open field is Likely to have upon others Covered by a village & redoubts & possessed of a Superiour Train of Artillery requires no great Share of military Knowledge to Determine. I have mentioned Some unfortunate attacks upon Redoubts that have fallen within our own knowledge I will at present mention but two that have proved So upon villages not Defended by Lines or Redoubts one was in Corsica the first Campaign made by the French agt it where the whole French Army were cut to pieces in Storming a Small village Defended by Paschal Paoli’s Brother with a Handful of Corsicans & at German Town one Stone House Snatched from us a victory which was almost Compleated—I am therefore Clearly of opinion that the attempt would be Hazardous & must End in Ruin to the Army & to the American Cause but Should yr Excely think the attempt practicable I Shall Chearfully give up my opinion & use Every Effort in my power to carry it into Execution with Success. I have the honor to be your Excelys most obedt Servt

Jno. Sullivan

